 C4In the Matter Of CALUMET STEELDI,vISION OF BORG-WARNER CORPO-RATION 1andSTEELWORKERSORGANIZING Co-,uniIT'rEECase No. R-289Mr. Jack G. Evans,for the Board.Pope d Ballard,byMr. Edward W. FordandMr.MerrillShepard,ofChicago,Ill.,forCalumet Steel Division of Borg-Warner Corporation.Mr. Thurlow G. Lewis,of Chicago,Ill., for Amalgamated Asso-ciation of Iron, Steel,& Tin Workers of North America,Lodge 1027.Mr. Ben Myers,of Chicago, Ill., forSteelWorkersOrganizingCommittee and Amalgamated Association of Iron, Steel, ^9z TinWorkers of North America, Lodge 1027.Mr. Christ D. GregoryandMr.MartinP. DoLowy,ofChicagoHeights, Ill., for Chicago Heights SteelWorkers' Protective Asso-ciation.Miss Fannie M. Boyls,of counsel to the Board.DIRECTION OF ELECTIONNovember 6, 1937The National Labor Relations Board, having found upon anexamination of the record in the above matter that a question af-fecting commerce has arisen concerning the representation ofemployees of Calumet Steel Division of Borg-Warner Corporation,Chicago Heights, Illinois, and that the hourly paid production andmaintenance employees of said company, excluding foreman, assist-ant foremen, watchmen; and all other supervisory employees, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor Rela-tions Act, 49 Stat. 449, and acting pursuant to the power vested init by Section 9 (c) of said Act, and pursuant to Article III, Section8,ofNational Labor Relations Board Rules and Regulations-Series 1, as amended, herebyDIRECTS that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargain-1 Erroneously designated as "Calumet Steel Company"In the petition for investiga-tion.At the hearing a motion was granted correcting the designation to read as aboveshown45 46NATIONAL LABOR RELATIONS BOARDingwith Calumet Steel Division of Borg-Warner Corporation,Chicago Heights,Illinois, anelection by secret ballot shall be con-ducted within a period of ten (10) days from the date of thisDirection of Election, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matteras agent for the National LaborRelationsBoard, and subject toArticle III, Section 9, of said Rules and Regulations, among thehourly paid production and maintenance employees of said com-pany who were employed by it on July 13, 1937, excluding fore-men, assistantforemen, watchmen, and all other supervisory em-ployees, and excluding also those employees who have since quit or-been discharged for cause, to determine whether they desire to berepresented by Amalgamated Association of Iron, Steel, & TinWorkers of North America, Lodge 1027, or Chicago Heights SteelWorkers' Protective Association for the purposes of collective bar-gaining, orby neither.MR.DONALD WAKEFIELD SMITHtook no part in the considerationof the above Direction of Election.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONNovember 12, 1937On November 6, 1937, the National Labor Relations Board, hereincalled the Board, issued a Direction of Election in the above entitledmatter.On November 11, 1937, Steel Workers Organizing Committee filedwith the Board a request that it 'amend the Direction of Election bydesignating the petitioning union as "SteelWorkers OrganizingCommittee for the Amalgamated Association of Iron, Steel, & TinWorkers of North America, Lodge 1027, affiliated with the C. I. 0."A copy of said request was served upon Calumet Steel Division ofBorg-Warner Corporation and upon Chicago Heights Steel Work-ers' Protective Association, and no objection thereto has been receivedby the Board.The Board hereby amends its Direction of Election by strikingtherefrom the name, "Amalgamated Association of Iron, Steel, & TinWorkers of North America, Lodge 1027," wherever it occurs, andsubstituting therefor the name, "SteelWorkers Organizing Com-mittee for the Amalgamated Association of Iron, Steel, & Tin Work-ers ofNorth America, Lodge 1027,affiliatedwith the C. I. 0."MR. EDWIN S. SMITH took no part in the consideration of the aboveAmendment to Direction of Election.